DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaclyn Schade on 2/19/2021.

The application has been amended as follows: 


The following listing of claims replaces all prior listings:
1.	(Currently Amended)  A method, implemented on a machine having at least one processor, storage, and a communication platform for authenticating a user, comprising: 

performing, in response to receiving the first request, a [[first ]]reverse information search based on the specified type of biometric information;
determining, based on the performing, whether the type of biometric information related to the user poses risks; 
rejecting the type of biometric information for being used for future authentication of the user when the type of biometric information is determined to pose risks;
archiving the type of biometric information related to the user for future authentication as archived biometric information for the user; 
performing [[a second]]the reverse information search based on the archived type of biometric information to determine if it poses risks;
receiving a second request for authenticating a person claiming to be the user with the type of biometric information of the person; and
rejecting the person when 
	the type of biometric information of the person does not match the archived biometric information, or
	the archived biometric information is determined to pose risks based on the performing of the [[second ]]reverse information search,
wherein the reverse information search is performed by:
	searching information related to the user from at least one accessible source, and
	identifying a part of the biometric information that includes the corresponding type of biometric information to be used for future authentication of the user.  

2.	(Canceled)  

3.	(Previously Presented)  The method of claim 1, wherein the biometric information to be used for future authentication of the user includes at least one of a face, an iris, a fingerprint, a palm, and a vein.

4.	(Canceled)  

5.	(Canceled)

6.	(Currently Amended)  The method of claim [[5]]1, wherein the step of determining whether the type of biometric information related to the user poses risks comprises:
analyzing the part of the searched information to extract the type of biometric information;
assessing whether the type of biometric information extracted from the part of the searched information is adequate to be used for authentication of the user; 
designating the type of biometric information as a type poses risks.   
  


8.	(Currently Amended)  A machine readable and non-transitory medium having information recorded thereon for authenticating a user, wherein the information, when read by the machine, causes the machine to perform the following: 
receiving a first request to set up authentication information with respect to a user, wherein the first request specifies a type of biometric information to be used for future authentication of the user;
performing, in response to receiving the first request, a [[first ]]reverse information search based on the specified type of biometric information;
determining, based on the performing, whether the type of biometric information related to the user poses risks; 
rejecting the type of biometric information for being used for future authentication of the user when the type of biometric information is determined to pose risks;
archiving the type of biometric information related to the user for future authentication as archived biometric information for the user; 
performing [[a second]]the reverse information search based on the archived type of biometric information to determine if it poses risks;
receiving a second request for authenticating a person claiming to be the user with the type of biometric information of the person; and
rejecting the person when 
	the type of biometric information of the person does not match the archived biometric information, or
,
wherein the reverse information search is performed by:
	searching information related to the user from at least one accessible source, and
	identifying a part of the biometric information that includes the corresponding type of biometric information to be used for future authentication of the user.  

9.	(Canceled) 

10.	(Original)  The medium of claim 8, wherein the biometric information to be used for future authentication of the user includes at least one of a face, an iris, a fingerprint, a palm, and a vein.

11.	(Canceled)  

12.	(Canceled)  

13.	(Currently Amended)  The medium of claim [[12]]8, wherein the step of determining whether the type of biometric information related to the user poses risks comprises:

assessing whether the type of biometric information extracted from the part of the searched information is adequate to be used for authentication of the user; 
designating the type of biometric information as a type that poses risks.   
  
14.	(Canceled)     

15.	(Currently Amended)  A system for authenticating a user, comprising: 
an authentication information set up unit configured for receiving a first request to set up authentication information with respect to a user, wherein the first request specifies a type of biometric information to be used for future authentication of the user; and
an authentication configuration unit configured for 
	performing, in response to receiving the first request, a [[first ]]reverse information search based on the specified type of biometric information,
	determining, based on the performing, whether the type of biometric information related to the user poses risks, 
	rejecting the type of biometric information for being used for future authentication of the user when the type of biometric information is determined to pose risks,
	archiving the type of biometric information related to the user for future authentication as archived biometric information for the user, 
the reverse information search based on the archived type of biometric information to determine if it poses risks,
	receiving a second request for authenticating a person claiming to be the user with the type of biometric information of the person, and
	rejecting the person when 
	the type of biometric information of the person does not match the archived biometric information, or
		the archived biometric information is determined to pose risks based on the performing of the [[second ]]reverse information search,
wherein the reverse information search is performed by:
	searching information related to the user from at least one accessible source, and
	identifying a part of the biometric information that includes the corresponding type of biometric information to be used for future authentication of the user.  

16.	(Canceled)  

17.	(Original)  The system of claim 15, wherein the biometric information to be used for future authentication of the user includes at least one of a face, an iris, a fingerprint, a palm, and a vein.

18.	(Canceled) 

19.	(Canceled)  

20.	(Currently Amended)  The system of claim [[19]]15, wherein the authentication configuration unit determines whether the type of biometric information related to the user poses risks by:
analyzing the part of the searched information to extract the type of biometric information;
assessing whether the type of biometric information extracted from the part of the searched information is adequate to be used for authentication of the user; 
designating the type of biometric information as a type that posts risks.   

21.	(Canceled)  

22.	(Currently Amended) The method of claim 1, wherein the 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: archiving the type of biometric information related to the user for future authentication as archived biometric information for the user; performing .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433